DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Applicant’s amendments and arguments filed 6 May 2022 have been entered and considered.  All rejections not reiterated herein have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 3 is dependent from claim 1. Claim 1 recites the signal amplifying material is a metal or metal oxide. Claim 3 recites the signal amplifying material is polystyrene.  The specification as originally filed teaches the signal amplifying material is a polymer, metal, metal oxide, polystyrene or made from various materials at the sentences spanning pages 1-2.  The specification does not provide support for the signal amplifying material is a metal or metal oxide and polystyrene as recited in claim 3.  With respect to claim 4, the disclosure of the bead made of various materials is not specific as to what the various materials might be and therefore does not provide sufficient support for a bead made from a metal or metal oxide and polystyrene.  The limitations of the signal amplifying material being metal or metal oxide and polystyrene as recited in claim 3 and a signal amplifying material is a metal or metal oxide in the form of a bead of various materials are rejected as new matter.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 recites a signal amplifying material that is polystyrene and is dependent from claim 1 which recites the signal amplifying material is a metal or metal oxide.  It is unclear how the signal amplifying material can be both a metal (or metal oxide) and polystyrene since these materials are structurally different.  Claim 4 recites the signal amplifying material is in the form of a bead of various materials and is dependent form claim 1 which recites the signal amplifying material is a metal or metal oxide.  It is unclear how the signal amplifying material can be both a metal (or metal oxide) and made from various materials since a metal and a metal oxide are considered a single material.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 8, 9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quinn et al. (US 2003/0219753).
Quinn et al. teach a method of amplifying signal in a biosensor, comprising:
applying a sample to the biosensor having a capture reagent comprising a first recognition moiety for binding an analyte, wherein the capture reagent is immobilized on the biosensor (interaction layer of a biointerface comprises an immobilized first antibody, which is interpreted as the claimed first recognition moiety, par. 57; sample containing antigen is introduced to the first antibody where the antigen binds to the antibody, par. 57; biointerface is on the biosensor, par. 7); and 
introducing a signal amplifying material after the analyte is bound to the capture reagent and the capture reagent has been immobilized on the biosensor (after the antigen in the sample has been bound to the first antibody, a suspension of iron oxide nanoparticles that amplify the signal is introduced to the biosensor, par. 57; iron oxide nanoparticle colloid enhances the response, par. 22; see Fig. 5a for signal with a: capture agent only immobilized to the biosensor, capture agent plus antigen immobilized to the biosensor and capture agent plus analyte plus second recognition moiety immobilized to the biosensor, which illustrates the amplified response with the iron oxide nanoparticle), wherein the signal amplifying material has second recognition moieties for binding to the analyte (iron oxide nanoparticles have bound second antibodies that bind to the antigen, par. 57; see Fig. 5b for illustration of the signal amplifying material), and wherein the signal amplifying material is a metal oxide (signal amplifying material is an iron oxide nanoparticle and is therefore a metal oxide, par. 57).
With respect to claims 4 and 5, Quinn et al. teach the signal amplifying material being in the form of a bead of various materials (iron oxide nanoparticle colloid is a bead, par. 22, Fig. 5a; bead is made from iron oxide and dextran, which is considered to read on “various materials”, par. 58), wherein the bead has an average diameter of 5-100 nm (par. 57), which falls within the recited range of 1nm to 100 µm.
With respect to claims 8 and 9, Quinn et al. teach the method comprising measuring a base level signal prior to applying the sample to the biosensor (Fig. 5a illustrates the signal response before applying analyte at the left-most side of the graph) and measuring a test level after binding of the signal amplifying material to the analyte (Fig. 5a illustrates the signal response after binding the signal amplifying material to the analyte at the right-most side of the graph).
With respect to claims 11-14, Quinn et al. teach the first and second recognition moieties being antibodies, which are proteins (par. 57).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 3-5, 9 and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2010/0210032) in view of Naasani (US 2006/0172133).
Shih et al. teach a method of amplifying signal in a biosensor comprising: 
applying a sample to the biosensor having a capture reagent comprising a first recognition moiety for binding an analyte and immobilized to the biosensor (analyte, 5, introduced to biosensor, 2, having an immobilized receptor, 6, which is a capture reagent that is a first recognition moiety for binding an analyte, par. 28; sample is introduced to the sensor, par. 52); and
introducing a signal amplifying material, after the analyte is bound to the capture reagent and the capture reagent has been immobilized on the biosensor (receptor bound substrates, seen as the claimed signal amplifying material, are exposed to the sensor after the sensor is exposed to the sample, wherein the analyte binds to the capture reagent immobilized to the sensor upon exposure to sensor, par. 52), wherein the signal amplifying material has a second recognition moiety for binding to the analyte (target specific receptor is the second recognition moiety is bound to a microparticle substrate which is the signal amplifying material and is introduced, par. 48, 52; microparticles enhance the detection sensitivity of the sensor, par. 43).
Shih et al. fail to teach the signal amplifying material being a metal or metal oxide.
Naasani teaches fluorescent compositions comprising aggregates of crystals that may be quantum dots formed from ZnS, colloidal gold or silver (par. 26 and 27), in order to form highly luminescent and chemically functionalized colloidal particles (par. 26 and 27).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute for the ZnS quantum dot taught by Shih et al., colloidal gold or silver as taught by Naasani. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected fluorescent signal amplification would have been obtained.  The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the economics and availability of components.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Shih and Naasani are similarly drawn to clusters of quantum dots that generate a signal for optical detection.
With respect to claims 3-5, Shih et al. teach the amplifying material being a bead having an average diameter of 0.1 microns, which falls within the recited range of about 1nm to about 100 µm (par. 48) and the quantum dot having a diameter of 3nm to 100 nm (par. 51), which falls within the recited range of 1nm to about 100 µm, and the material is in the form of various materials (beads are quantum dots coated on polystyrene spheres and therefore are made from multiple materials, par. 65).
With respect to claim 9, Shih et al. teach measuring a test level signal after binding of the signal amplifying material to the analyte (microparticle substrates having target specific receptors are detected to detect the presence of the target and increase detection sensitivity and therefore the test level signal is measured after binding the signal amplifying material to the analyte, par. 42-43).
With respect to claims 11-14, Shih et al. teach the first recognition moiety is an antibody for binding a protein and the second recognition moiety is an antibody for binding a protein (par. 34, 41 and 44-46).
With respect to claims 15 and 16, Shih et al. teach the sample is a biological sample that is blood (par. 56).

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shih et al. (US 2010/0210032) in view of Naasani (US 2006/0172133), as applied to claim 1, further in view of Mutharasan et al. (US 2009/0235746).
Shih et al. in view of Naasani teach a method of amplifying a signal in a biosensor as recited in claim 1 (see above) and detecting a shift in resonance frequency after binding the signal amplifying material to the biosensor (par. 53), but fail to specifically teach measuring a base level signal prior to applying the sample to the biosensor.
Mutharasan et al. teach a method comprising: 
measuring a base level signal prior to applying a sample to a biosensor (par. 58); 
immobilizing a capture reagent that comprises a first recognition moiety for binding an analyte (par. 59);
applying a sample to the biosensor having the immobilized capture reagent (par. 61-62); 
measuring a test level signal after applying the sample to the biosensor (par. 36); and 
comparing the base level signal to the test level signal to determine the presence of the analyte in the sample (detection of shift or change compared to the baseline to detect the presence of the analyte in the sample indicates a comparison to the base level signal, par. 32 and 63-64), in order to provide detecting and measuring live pathogens in a raw sample that does not require preparation, concentrating and/or enrichment (par. 38 and 73).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Shih et al. in view of Naasani, measuring a base level signal prior to applying a sample to a biosensor and comparing the base level signal to the test level signal to determine the presence of analyte in the sample as taught by Mutharasan et al., in order to provide a direct signal comparison shift to the same sensor.  Furthermore, Shih et al. is generic with respect as to what the test level signal shift is compared to and one would be motivated to use the appropriate shift from a base level signal for detection of the presence of analyte.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Shih and Mutharasan are similarly drawn to detection of a signal shift to detect analyte in a sample using a biosensor having an immobilized capture reagent that specifically binds to analyte.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 2003/0219753), as applied to claim 1, further in view of Mutharasan et al. (US 2009/0235746).
Quinn et al. teach a method of amplifying a signal in a biosensor as recited in claim 1 (see above) and detecting a signal response before contacting a sample with the biosensor and after binding the signal amplifying material to the biosensor (Fig. 5a), but fail to specifically teach comparing the base level signal to the test level signal to determine the presence of analyte in the sample.
Mutharasan et al. teach a method comprising: 
measuring a base level signal prior to applying a sample to a biosensor (par. 58); 
immobilizing a capture reagent that comprises a first recognition moiety for binding an analyte (par. 59);
applying a sample to the biosensor having the immobilized capture reagent (par. 61-62); 
measuring a test level signal after applying the sample to the biosensor (par. 36); and 
comparing the base level signal to the test level signal to determine the presence of the analyte in the sample (detection of shift or change compared to the baseline to detect the presence of the analyte in the sample indicates a comparison to the base level signal, par. 32 and 63-64), in order to provide detecting and measuring live pathogens in a raw sample that does not require preparation, concentrating and/or enrichment (par. 38 and 73).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the method of Quinn et al., measuring a base level signal prior to applying a sample to a biosensor and comparing the base level signal to the test level signal to determine the presence of analyte in the sample as taught by Mutharasan et al., in order to provide a direct signal comparison shift to the same sensor.  Furthermore, Quinn et al. is generic with respect to how the signal response is processed and one would be motivated to use the appropriate shift from a base level signal for detection of the presence of analyte.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Quinn and Mutharasan are similarly drawn to detection of a signal response to detect analyte in a sample using a biosensor having an immobilized capture reagent that specifically binds to analyte.

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quinn et al. (US 2003/0219753), as applied to claim 1, in view of Gerion et al. (US 2018/0299458).
Quinn et al. teach contacting a sample with a surface plasmon resonance biosensor (see above), but fail to teach the sample being a biological sample.
Gerion et al. teach a surface plasmon resonance biosensor having an immobilized first recognition moiety to which a target analyte and a signal amplifying material is introduced (par. 16, Fig. 2A), wherein the sample is blood, plasma, serum, tears, urine, cerebrospinal fluid or saliva (par. 6), in order to provide amplification of an SPR signal for sensitive detection (par. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to introduce as the sample in the method of Quinn et al., blood, plasma, serum, tears, urine, cerebrospinal fluid or saliva as taught by Gerion et al. because Quinn et al. is generic with respect to the sample that can be introduced to the SPR biosensor and one would be motivated to use the appropriate sample for detection of the desired analyte. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because Quinn and Gerion are similarly drawn to SPR biosensor with amplified signals that detect a target antigen in a sample.

Response to Arguments
Applicant’s arguments and amendments filed 6 May 2022, with respect to the rejection(s) of the pending claim(s) under 35 USC 102(a)(1) and 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendment requiring the signal amplifying material to be a metal or metal oxide and the teachings of Naasani and Quinn.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE BROWN/Primary Examiner, Art Unit 1641